United States Court of Appeals
                      For the First Circuit


No. 07-1240

                    DR. JOSÉ S. BELAVAL, INC.,

                       Plaintiff/Appellant,

   RIO GRANDE COMMUNITY HEALTH CENTER, INC.; CONCILIO DE SALUD
                 INTEGRAL DE LOIZA, INC. (CSILO),

                           Plaintiffs,

                                v.

 HON. ROSA PÉREZ-PERDOMO, Secretary, Department of Health of the
                   Commonwealth of Puerto Rico,

                       Defendant/Appellee,

 COMMONWEALTH OF PUERTO RICO; UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES; MICHAEL O. LEAVITT, Secretary, United States
             Department of Health and Human Services,

                           Defendants.


                           ERRATA SHEET

     The opinion of this court issued on May 18, 2007 is amended as
follows:

     On page 4, line 20, replace the words "defendants were" with
the words "defendant was."